                       Case
                         Case
                            1:19-cv-02127-VEC
                               1:19-cv-02127 Document
                                               Document
                                                      5 7Filed
                                                            Filed
                                                               03/07/19
                                                                  03/08/19Page
                                                                            Page
                                                                               1 of1 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                             for the
                                                  Southern District of New York


                                                               )
                                                               )
EMI APRIL MUSIC INC. and EMI BLACKWOOD                         )
MUSIC INC.                                                     )
                            Plaintiff(s)
                                                               )
                                                               )
                                 v.                                    Civil Action No. 19 Civ. ________ ( )
                                                               )
KANYE WEST, an individual, and WEST BRANDS,                    )
LLC, a Delaware limited liability corporation,                 )
individually and d/b/a YE WORLD PUBLISHING and                 )
PLEASE GIMME MY PUBLISHING                                     )
                           Defendant(s)                        )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
    Kanye West
    11790 Southampton Court
    Los Angeles, CA 90077



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
     Robert A. Jacobs
     Prana A. Topper
     MANATT, PHELPS & PHILLIPS, LLP
     7 Times Square
     New York, NY 10036
     Telephone: (212) 790-4500
     rjacobs@manatt.com; ptopper@manatt.com
         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:             3/8/2019                                                                /S/ P. NEPTUNE
                                                                                    Signature of Clerk or Deputy Clerk




                                                                                                           American LegalNet, Inc.
                                                                                                           www.FormsWorkFlow.com
                        Case
                          Case
                             1:19-cv-02127-VEC
                                1:19-cv-02127 Document
                                                Document
                                                       5 7Filed
                                                             Filed
                                                                03/07/19
                                                                   03/08/19Page
                                                                             Page
                                                                                2 of2 2of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 19 Civ. ________ ( )

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any) Kanye West
was received by me on (date)

              I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

              I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          on (date)                                , and mailed a copy to the individual’s last known address; or

              I served the summons on (name of individual)                                                                       , who is
          designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

              I returned the summons unexecuted because                                                                                ; or

              Other (specify):



          My fees are $                           for travel and $                   for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                        Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc:




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
